Citation Nr: 0900625	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-27 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from June 1960 to June 1983, to include a tour of combat 
in Vietnam.

The veteran and the appellant were married in July 1970, and 
remained married until the time of the veteran's death in 
June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an December 2006 Administrative 
Decision by the North Little Rock, Arkansas, Regional Office 
(RO) that denied the appellant's claim for non-service-
connected death pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Cause of Death

Initially, the Board finds that the matter of entitlement to 
service connection for the cause of the veteran's death must 
be referred back to the RO for issuance of a rating decision.

The veteran died in June 2006.  In November 2006, the 
claimant filed an application for Dependency and Indemnity 
Compensation (DIC), Death Pension, and Accrued Benefits.  The 
application form asks, "Are you claiming service connection 
for cause of death?"  The claimant did not respond.  To 
clarify whether the claimant was seeking death pension or 
DIC, the RO contacted her representative.  The representative 
indicated that the claimant was advised to claim a death 
pension (nonservice connected death).

In December 2006, the RO administratively denied entitlement 
to a death pension based on excessive income.  The letter 
also included language indicating that DIC (service connected 
death) had also been denied, though no rating decision 
regarding service connection for the cause of death was made.

In January 2007, the claimant stated that she disagreed with 
the "decision denying service connected cause of death."  A 
statement of the case was issued listing service connection 
for the cause of death as the issue in August 2007, and the 
claimant perfected that appeal in August 2007.

Based on the record before the Board, it appears no rating 
decision denying service connection for the cause of death 
was ever promulgated.  The claimant's notice of disagreement 
with any such decision is therefore premature.  The claim of 
service connection for the cause of death is referred to the 
RO for appropriate action.  Such action must include full 
development of the claim, referral to the rating board, and 
issuance of a rating decision explaining the reasons and 
bases for the decision.

Non-service connected death pension 

The issue currently before the Board relates to the appeal of 
the denial of nonservice connected death pension in the 
December 2006 letter to the claimant.  The January 2007 
notice of disagreement is considered to encompass the denial 
of death pension benefits, as that is the liberal reading of 
most benefit to the claimant and is most consistent with VA's 
policy of considering entitlement to all possible death 
benefits upon receipt of a claim.  The Board is thus required 
to remand this issue to the RO for issuance of a SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims (Court) (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)) as to her non-service-
connected pension claim.

2.  The RO should develop the appellant's 
claim for non-service connected pension 
benefits, and should obtain the 
appellant's net worth and income 
information.  The RO should then issue an 
appropriate Statement of the Case on the 
issue of entitlement to non-service-
connected pension benefits.  The appellant 
should be notified that if she wants to 
appeal, she has to submit a substantive 
appeal within 60 days of the SOC.  If, and 
only if, the appellant completes her 
appeal by filing a timely substantive 
appeal on the aforementioned issues should 
these claims be returned to the Board.

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim 
is both critical and appreciated.

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002, Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

